Atcheson, J.,
concurring: We hold today that a district court has the inherent authority to revoke a probation that has been announced but has not yet begun. We do so in a case that no longer entails an active dispute between the parties but, rather, presents a legal issue considered to be of general interest and importance. In that context, I agree with the somewhat abstract principle stated in the syllabus point and the corresponding text. See 49 Kan. App. 2d 590-91. I am concerned, however, that the decision may be misconstrued and misapplied based on the factual circumstances out of which the issue arises, despite our caution to the contrary.
The question framed and answered is simply this: Can a district-court grant probation to a defendant to begin sometime later and revoke it before then because the defendant proceeds to act in an untoward way inconsistent with that grant of leniency? Shorn of factual particularity, the correct answer must be “yes.” I am not entirely sure just how or when that situation would actually arise under the Kansas sentencing regimen. But assuming that it did, a district court would have the authority to undo the probation and to require the defendant to serve the underlying prison sentence.
In this case, the district court purported to impose consecutive terms of probation on Defendant Heather Hilton for two comparatively low-level felonies. The State and Hilton asked the district court to do so. And on appeal, neither questioned the propriety of consecutive probations. As we noted, that issue is not before us; so we don’t presume to decide it. 49 Kan. App. 2d 589-90. Our decision, therefore, should not be construed to implicitly or explicitly approve as legally proper the particular probation scheme applied to Hilton. With that understanding, I join in the decision. As my comments suggest, I entertain real doubt about the legal basis for *595the consecutive probations imposed here. That issue, however, must await a case in which it has been raised and argued.